16‐3146 
     Berg et al. v. N.Y.C. Police Comm’r et al. 


1                                      In the
2                          United States Court of Appeals
 3                            For the Second Circuit
 4
 5
 6                                          August Term, 2017 
 7                                                     
 8                                        Argued: October 4, 2017 
 9                                         Decided: July 25, 2018 
10                                                     
11                                        Docket No. 16‐3146‐cv 
12                                                                                     
13                                                       
14                     PHOEBE BERG, individually and on behalf of a class 
15                     of all others similarly situated, TOSHIRO KIDA, indi‐
16                     vidually and on behalf of a class of all others simi‐
17                     larly  situated,  JOHN  RIVERA,  individually  and  on 
18                     behalf  of  a  class  of  all  others  similarly  situated, 
19                     DAYNA ROZENTAL, individually and on behalf of a 
20                     class of all others similarly situated, JONATHAN JET‐
21                     TER, individually and on behalf of a class of all oth‐
22                     ers similarly situated,  
23                                                       
24                                            Plaintiffs ‐ Appellees, 
25                                                       
26                                                     V. 
27                                                       
28                     NYCP  COMMISSIONER  RAYMOND  KELLY,  CHIEF  OF 
29                     NYC  P.D.  JOSEPH  ESPOSITO,  JAMES  MCNAMARA, 
30                     DEPUTY CHIEF, in his individual and official capac‐
31                     ities,  PETER  LOEHLE,  INSPECTOR,  in  his  individual 
32                     and official capacities, STEPHEN LATALARDO, LIEU‐
33                     TENANT,  in  his  individual  and  official  capacities, 
                                                                                                     


1                   JOHN  DOE,  NEW  YORK  CITY  POLICE  DEPARTMENT, 
2                   (whose  identity  is  not  currently  known  but  who 
3                   are known to be police officers and/or supervisory 
4                   personnel  of  the  New  York  City  Police  Depart‐
5                   ment); in his individual and official capacities,1 
6                                                 
7                                      Defendants ‐ Appellants.

 8                                                                                                   
 9                                           
10                     Appeal from the United States District Court 
11                       for the Southern District of New York 
12                      No. 12‐cv‐3391 – Thomas P. Griesa, Judge. 
13                                                                                                   
14                                                  
15   Before:        RAGGI, HALL, and CARNEY, Circuit Judges. 
16    
17           Members of Occupy Wall Street (“OWS protesters” or “protesters”) 
18   assert that a group of New York City Police Officers (the “Officers”) unlaw‐
19   fully detained them during a protest outside the Sheraton Hotel where Pres‐
20   ident Obama was attending a fundraising dinner. The protesters claim that 
21   this  detention  violated  their  First,  Fourth,  and  Fourteenth  Amendment 
22   rights. Concluding that the Officers’ motivation for the detention was a ma‐
23   terial fact in dispute and that a finding as to the Officers’ motivation affected 
24   the determination of the objective reasonableness of the Officers’ actions, the 
25   district court denied the Officers summary judgment on the protesters’ First, 
26   Fourth, and Fourteenth Amendment claims, and denied the Officers quali‐
27   fied immunity. The Officers appealed. This court denied the protesters’ mo‐
28   tion to dismiss this appeal for lack of subject matter jurisdiction. The Officers 
29   argue before us that the limited detention that occurred was permissible un‐
30   der the special needs exception to the Fourth Amendment so as not to vio‐
31   late the protesters’ constitutional rights and, in any event, they are entitled 
32   to qualified immunity. 
33            


     1       The Clerk of Court directed to amend the official caption in this case as set forth 
     above. 
                                                  2 
                                                                                          


 1          We identify disputes of fact that do not permit a court to conclude as 
 2   a matter of law that the protesters’ two‐hour detention was permissible un‐
 3   der  the  special  needs  exception  to  the  Fourth  Amendment’s  warrant  re‐
 4   quirement. We nonetheless conclude that the officers are entitled to quali‐
 5   fied immunity. The district court erred in concluding that the Officers’ sub‐
 6   jective  intent  in  temporarily  detaining  the  protesters  was  relevant  to 
 7   whether the Officers are entitled to qualified immunity. Considered objec‐
 8   tively, we conclude that, at the time of the challenged actions, reasonable 
 9   officers could have believed that the approximately two‐hour detention of 
10   the protesters in response to concerns for the President’s security was justi‐
11   fied in light of then established law. Because the Officers could have reason‐
12   ably believed the temporary detention was lawful, they are also entitled to 
13   qualified  immunity  on  the  OWS  protesters’  First  Amendment  and  Four‐
14   teenth Amendment claims.  
15           
16          REVERSED AND REMANDED. 
17                                                                                        
18    
19                                      KATHY CHANG PARK, Assistant Corporation 
20                                      Counsel  (Richard  Dearing  and  Claude  S. 
21                                      Platton, on the brief), on behalf of Zachary W. 
22                                      Carter,  Corporation  Counsel  of  the  City  of 
23                                      New York, New York, New York, for Defend‐
24                                      ants‐Appellants. 
25                                       
26                                      DAVID  B.  RANKIN,  Beldock  Levine  &  Hoff‐
27                                      man  LLP,  New  York,  New  York,  for  Plain‐
28                                      tiffs‐Appellees. 
29                                       
30                                                                                        
31                                              
32   HALL, Circuit Judge: 
33    
34        This  is  an  appeal  from  an  order  entered  on  August  10,  2016,  in  the 

35   Southern District of New York (Griesa, J.), denying summary judgment in 

                                              3 
                                                                                                 


1    part to Defendants‐Appellants Police Officers (the “Officers”), who claimed 

2    qualified immunity from suit by Plaintiffs‐Appellees, participants in an Oc‐

3    cupy Wall Street protest.2 The named protesters assert that the Officers un‐

4    lawfully detained them and other putative class members during a protest 

5    outside the Sheraton Hotel where President Obama was attending a fund‐

6    raising dinner on November 30, 2011. Before us on appeal are the protesters’ 

7    claims that this detention violated their Fourth Amendment rights, that the 

8    detention  was  in  retaliation  for  their  exercise  of  First  Amendment  rights, 

9    that they were subjected to selective enforcement in violation of the Four‐

10   teenth Amendment, and that certain officers failed to intervene to protect 

11   their constitutional rights.3 The Officers argue that they are entitled to sum‐

12   mary judgment based on qualified immunity because: (1) under the special 

13   needs exception to the Fourth Amendment, there was no constitutional vi‐

14   olation; and (2) even if the detention that occurred were determined to be 




            2      The Plaintiffs‐Appellees will be referred to as “OWS protesters” or “pro‐
     testers.” 
              
             3     The OWS protesters assert failure to intervene claims against Defendants 
     James  McNamara,  Peter  Loehle,  and  Stephen  Latalardo.  McNamara  was  the  officer  in 
     command in the area of the Sheraton. Loehle was the sector commander for the area en‐
     compassing the Sheraton. And Latalardo admits he may have been the officer that actually 
     closed and opened the press pen where the OWS protesters was detained.
                                                  4 
                                                                                         


1    unconstitutional, there was no clearly established law doing so at the time 

2    their actions were taken.  

3          On  the  record  before  us,  we  conclude  that  the  Officers  have  not 

4    demonstrated  that,  as  a  matter  of  law,  the  protesters’  two‐hour  detention 

5    was  justified  under  the  “special  needs”  exception  to  the  Fourth  Amend‐

6    ment’s warrant requirement. This is not to dismiss the possibility of addi‐

7    tional evidence being introduced at a trial to support such a conclusion. But 

8    no such trial is warranted here because, as to the second argument, we con‐

9    clude that the Officers are entitled to qualified immunity. At the time of the 

10   detentions at issue, it was not clearly established that the Fourth Amend‐

11   ment did not permit officers protecting the President of the United States to 

12   detain protesters as occurred in this case. We further conclude that because 

13   the  Officers  have  qualified  immunity  from  the  OWS  protesters’  Fourth 

14   Amendment  claims,  they  are  also  entitled  to  qualified  immunity  on  the 

15   OWS protesters’ related First Amendment and failure to intervene claims. 

16   As to the OWS protesters’ Fourteenth Amendment claims for selective en‐

17   forcement, the Officers are entitled to qualified immunity because reasona‐

18   ble officers could disagree as to whether the plaintiffs’ status as protesters 



                                              5 
                                                                                       


1    presented unique concerns that non‐protesters on the scene did not. We pro‐

2    ceed to explain these conclusions. 

3                                            I. 

4          On the night of November 30, 2011, the OWS protesters planned to 

5    protest a fundraising dinner for President Obama at the Sheraton Hotel in 

6    midtown Manhattan. Because part of the protesters’ message was aimed at 

7    keeping money out of politics, the point of that night’s protest was to bring 

8    attention  to  the  President’s  fundraiser.  Through  various  social  media  ac‐

9    counts, the OWS protesters had advertised the protest using hashtags such 

10   as #OccupyObama and #DinnerWithBarack.  

11         The President’s visit occurred the same night as the annual Christmas 

12   tree lighting at Rockefeller Center, less than a quarter mile from the Shera‐

13   ton. The New York City Police Department (“N.Y.P.D.”) had responded to 

14   a bomb threat at Rockefeller Center approximately one hour prior to Presi‐

15   dent Obama’s arrival at the Sheraton.  

16         The OWS protest began in Bryant Park, at 42nd Street and 6th Ave‐

17   nue. The protesters intended to march about ten blocks northwest toward 

18   the Sheraton Hotel at 53rd Street and 7th Avenue to confront the President. 



                                             6 
                                                                                           


1    As the protesters marched toward the Sheraton, they first stopped on 51st 

2    Street and 7th Avenue, in an area the N.Y.P.D. had previously designated 

3    as the “demonstration area.” The protesters, however, opted not to remain 

4    in the demonstration area, but continued to march toward the Sheraton, ul‐

5    timately  stopping  at  approximately  8:00  p.m.,  on  the  southwest  corner  of 

6    53rd  Street  and  7th  Avenue.  The  protesters  stopped  there  because  the 

7    N.Y.P.D.  had  restricted  pedestrian  traffic  any  closer  to  the  Sheraton.  This 

8    landed  the  OWS  protesters  directly  across  the  street  from  the  hotel  and 

9    within the President’s line of sight as he entered and exited. 

10          According to the N.Y.P.D. plans, the area near the southwest corner 

11   of 53rd Street and 7th Avenue was designated the “press pen.” Partially en‐

12   closed by barriers on three sides, the press pen was reserved for individual 

13   press members holding certain security credentials. Although not members 

14   of the press, much less credentialed, OWS protesters chose to gather in the 

15   press  pen  because  it  was  closer  to  the  President  than  their  designated 

16   demonstration area at 51st Street and 7th Avenue. 




                                               7 
                                                                                        


1          Shortly before the President’s arrival at approximately 8:50 p.m., the 

2    N.Y.P.D. established a “frozen zone” for a period of time during which ve‐

3    hicular and pedestrian traffic was restricted in the area surrounding the ho‐

4    tel.  The  “frozen zone”  extended  from  6th  Avenue  to  Broadway and  from 

5    West 52nd Street to West 53rd Street. Dump trucks were also placed in front 

6    of the Sheraton to prevent cars from driving into the hotel and to protect 

7    against explosives. 

8          At  some  point,  the  Officers  placed  an  additional  barricade  on  the 

9    “press pen,” enclosing it on all four sides. It is unclear whether this closure 

10   occurred before or after the President’s arrival, and the Officers cannot iden‐

11   tify who ordered the closure. After the last barricade was put in place, OWS 

12   protesters learned that they were not permitted to leave the area because the 

13   area  had  been  ordered  “frozen.”  The  Officers  advised  the  protesters  that 

14   they could expect to be released from the press pen once President Obama 

15   was safely inside the Sheraton. Subsequently, the Officers advised the pro‐

16   testers that they would be released after President Obama left the vicinity. 




                                             8 
                                                                                                


1    The protesters could not leave the press pen until the N.Y.P.D. permitted 

2    them to do so.4 

3           After the President arrived at the Sheraton and while he was inside 

4    the hotel, the Officers allowed traffic and pedestrians to flow freely on 7th 

5    Avenue. The OWS protesters, however, were required to remain in the press 

6    pen. Indeed, the Officers threatened to arrest any OWS protesters who tried 

7    to leave the press pen. Meanwhile, tourists and journalists in the press pen 

8    were allowed to leave. During the President’s time at the Sheraton, two pro‐

9    testers in the press pen developed health issues, and the Officers offered to 

10   call for an ambulance. One of those protesters chose to stay; the other left by 

11   ambulance. Shortly after the President departed the hotel at 10:25 p.m., the 

12   protesters were permitted to leave the press pen. 

13          The OWS protesters filed this lawsuit asserting federal claims under 

14   42 U.S.C. § 1983 that the Officers had violated their First, Fourth, and Four‐

15   teenth Amendment rights, both directly by detaining them and indirectly 

16   by failing to intervene to stop the constitutional violations. The protesters 

17   further asserted state law claims based on the same conduct. The Officers 



              
            4      Undisputedly authentic video evidence, part of the record on appeal, cap‐
     tured much of the scene. 
                                               9 
                                                                                                    


1    moved for summary judgment on the grounds that the protesters’ constitu‐

2    tional challenges failed as a matter of law and that, even if they did not fail, 

3    the Officers were entitled to qualified immunity.5 

4           The district court determined there was a dispute of material fact with 

5    respect to the Officers’ motive for fully enclosing the press pen. On the basis 

6    of that factual dispute, which the court determined precluded recognition 

7    of  qualified  immunity,  it  denied  the  Officers  summary  judgment  on  the 

8    OWS protesters’ federal claims. According to the district court, if the Offic‐

9    ers  had  detained  the  protesters  due  to  a  motivation  “more  sinister”  than 

10   “presidential security,” a proposition the court had to assume on summary 

11   judgment, then “clearly established law at the time of [the] detention could 

12   support” each of the OWS protesters’ § 1983 claims.   Berg et al. v. New York 

13   City  Police  Comm’r  Raymond  Kelly  et  al.,  No.  12‐cv‐3391  (TPG),  2016  WL 

14   4257525, at *6 (S.D.N.Y. Aug. 10, 2016). 




            5         The district court dismissed the protesters’ claims against Raymond Kelly, 
     Commissioner of the N.Y.P.D., and Joseph Esposito, Chief of Department of the N.Y.P.D. 
     Because  the  protesters’  complaint  barely  mentioned  these  defendants,  and  neither  was 
     present at the protest, the district court concluded the protesters’ claims against these of‐
     ficers failed as a matter of law. It also dismissed the protesters’ state law claims as dupli‐
     cative of its federal claims. Neither of these rulings are at issue on this appeal. 
                
                                                  10 
                                                                                          


1           The Officers appealed from the district court’s ruling denying them 

2    qualified immunity. Before this Court the protesters moved to dismiss for 

3    lack of appellate jurisdiction. We denied the OWS protesters’ motion and 

4    concluded that we have jurisdiction over this appeal “to the extent that [the 

5    Officers] can support their defense on [the protesters’] ‘version of the facts 

6    that the district judge deemed available for jury resolution.’” Order, No. 16‐

7    3146 (Jan 11, 2017) (quoting Lynch v. Ackley, 811 F.3d 569, 576 (2d Cir. 2016)). 

8           The  gravamen  of  Appellant  Officers’  argument  is  that  the  special 

9    needs exception applicable to the analysis of Fourth Amendment seizures, 

10   see Michigan Dep’t of State Police v. Sitz, 496 U.S. 444, 449 – 50 (1990), justified 

11   their almost two‐hour‐long detention of the OWS protesters in the vicinity 

12   of where the President was attending a fundraising dinner. According to the 

13   Officers,  the  circumstances  requiring  them  to  focus  their  attention  on  the 

14   President’s security were a sufficient basis to except the detention of the pro‐

15   testers from the Fourth Amendment’s requirement that their seizure be sup‐

16   ported by probable cause, and in any event, it was reasonable for the Offic‐

17   ers to believe that their actions were lawful given existing precedent. Appel‐

18   lee OWS protesters, on the other hand, would have us ignore whether it was 



                                              11 
                                                                                           


1    objectively reasonable for the Officers to believe, under the circumstances, 

2    that they were acting within the dictates of the law. Instead, the protesters 

3    want  this  Court  to  hold,  regardless  of  the  objective  reasonableness  of  the 

4    Officers’  actions,  that  the  Officers  are  not  entitled  to  qualified  immunity 

5    once  we  determine  they  violated a  clearly  established  right.  In  so  urging, 

6    Appellees argue that the Officers’ subjective intent in applying the special 

7    needs exception is in dispute, and thus the Officers are not entitled to qual‐

8    ified immunity on summary judgment. The OWS protesters dispute, in any 

9    event, whether a special needs exception should apply in the context of what 

10   occurred in this case.  

11          In the analysis that follows, we address first the question of jurisdic‐

12   tion and conclude that we have jurisdiction to resolve the Officers’ appeal 

13   in the procedural posture presented. We then consider whether the Officers 

14   are entitled to summary judgment because there was no violation of the pro‐

15   testers’  Fourth  Amendment  rights.  Because  that  conclusion  cannot  be 

16   reached as a matter of law on the present record, we proceed to consider 

17   whether the Officers are entitled to qualified immunity in any event because 

18   then‐existing  law  did  not  clearly  establish  the  unconstitutionality  of  the 



                                              12 
                                                                                            


1    challenged detentions. We conclude that the Officers do have qualified im‐

2    munity from the protesters’ Fourth Amendment claims and that such im‐

3    munity also bars the OWS protesters’ remaining claims under the First and 

4    Fourteenth Amendments.  

5                                            III. 

6          We have appellate jurisdiction under the collateral order doctrine to 

7    hear an interlocutory appeal from the district court’s denial of qualified im‐

8    munity. Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). Where, as here, denial 

9    of qualified immunity turns on questions of law, the court’s decision consti‐

10   tutes a final appealable order under 28 U.S.C. § 1291 that we review de novo. 

11   Clubside, Inc. v. Valentin, 468 F.3d 144, 151 – 52 (2d Cir. 2006). The Officers 

12   having moved for summary judgment, we construe the evidence in the light 

13   most favorable to the OWS protesters. See id. Summary judgment may be 

14   granted only if “there is no genuine dispute as to any material fact and the 

15   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). 

16                                           IV. 

17         In  Saucier  v.  Katz,  533  U.S.  194,  200  (2001),  the  Supreme  Court  held 

18   that, when confronted with a question of law regarding the applicability of 



                                              13 
                                                                                        


1    qualified immunity in a Section 1983 suit, federal courts should first deter‐

2    mine “whether a constitutional right would have been violated on the facts 

3    alleged,” proceeding to the question of whether the right was clearly estab‐

4    lished only if they answer the first question in the affirmative. The Court 

5    altered that framework eight years later in Pearson v. Callahan, 555 U.S. 223 

6    (2009), holding that “courts should have the discretion to decide whether 

7    [the Saucier] procedure is worthwhile in particular cases.” Id. at 242. Because 

8    the question presented here “do[es] not frequently arise in cases in which a 

9    qualified immunity defense is unavailable,” Plumhoff v. Rickard, 134 S. Ct. 

10   2012, 2020 (2014), we think it will be “worthwhile” to exercise that discretion 

11   here, Pearson, 555 U.S. at 242. Accordingly, we first address whether, taking 

12   the facts in the light most favorable to the protesters, the Officers are entitled 

13   to summary judgment because no constitutional violation occurred. We de‐

14   cide that we cannot reach that conclusion as a matter of law on the present 

15   record. 

16                                          A. 

17         The OWS protesters assert they were falsely arrested in violation of 

18   their Fourth Amendment right to be free from unreasonable seizures when 



                                             14 
                                                                                               


1    they were detained in the press pen for approximately two hours while the 

2    President was across the street and inside the Sheraton Hotel. To establish a 

3    § 1983 claim for false arrest, the OWS protesters must adduce evidence that: 

4    (i) the Officers intended to confine them; (ii) OWS protesters were conscious 

5    of the confinement and did not consent to it; (iii) the OWS protesters did not 

6    consent to being confined; and (iv) the confinement was not otherwise priv‐

7    ileged. Jocks v. Tavernier, 316 F.3d 128, 134 – 35 (2d Cir. 2003) (citation omit‐

8    ted). The protesters’ ability to satisfy the first three requirements is not dis‐

9    puted; what is at issue is whether the detention was privileged under the 

10   “special  needs”  exception  to  the  Fourth  Amendment’s  general  probable 

11   cause  requirement.  See,  e.g.,  City  of  Indianapolis  v.  Edmond,  531  U.S.  32,  54 

12   (2000). 

13          The special needs exception recognizes as constitutionally reasonable 

14   limited searches or temporary seizures that serve “special needs beyond the 

15   normal need for law enforcement,” where “the warrant and probable‐cause 

16   requirement [are] impracticable.” Skinner v. Railway Labor Execs. Ass’n, 489 

17   U.S. 602, 619 (1989) (quoting Griffin v. Wisconsin, 483 U.S. 868, 873 (1987)); 

18   see also Ferguson v. City of Charleston, 532 U.S. 67, 79 – 85 (2001) (explaining, 



                                                15 
                                                                                              


1    in the search context, that the special need must be separate from the general 

2    interest  in  crime  control);  Edmond,  531  U.S.  at  37  (collecting  special  needs 

3    cases). After a court determines whether the search or seizure served a “spe‐

4    cial need” distinct from “the ordinary evidence gathering associated with 

5    crime  investigation,”  it  must  evaluate  whether  the  search  or  seizure  was 

6    “reasonable” in light of competing governmental and individual considera‐

7    tions. MacWade v. Kelly, 460 F.3d 260, 268 – 69 (2d Cir. 2006) (quoting Nicholas 

8    v. Goord, 430 F.3d 652, 663 (2d Cir. 2005)). 

9                                              B. 

10          Here,  the  professed  special  need  is  protecting  the  President  of  the 

11   United States. As the Supreme Court has recognized, even in cases where 

12   the special needs doctrine was not involved, the “Nation undoubtedly has 

13   a valid, even an overwhelming, interest in protecting the safety of its Chief 

14   Executive and in allowing him to perform his duties without interference 

15   from threats.” Watts v. United States, 394 U.S. 705, 707 (1969); see also Hunter 

16   v. Bryant, 502 U.S. 224, 229 (1991) (the principle of qualified immunity—that 

17   “officials  should  not  err  always  on  the  side  of  caution”  for  “fear  of  being 

18   sued”—is “nowhere more important than when the specter of Presidential 



                                               16 
                                                                                             


1    assassination is raised”); id. at 229 – 30 (Stevens, J., dissenting) (“Those who 

2    guard  the  life  of  the  President  properly  rely  on  the  slightest  bits  of  evi‐

3    dence—nothing more than hunches or suspicion—in taking precautions to 

4    avoid the ever‐present danger of assassination.” (internal quotation marks 

5    and citation omitted)). 

6           This precedent informed the District of Columbia Circuit’s rejection 

7    of  a  Fourth  Amendment  challenge  to  the  Office  of  Management  and 

8    Budget’s  policy  requiring  those  of  its  employees  with  access  to  areas  fre‐

9    quented by the President or Vice President to undergo random drug testing. 

10   Stigile v. Clinton, 110 F.3d 801, 802 (D.C. Cir. 1997). In concluding that “the 

11   random drug testing at issue here is justified as a means of protecting the 

12   safety  of  the  President  and  the  Vice  President,”  the  Court  recognized  the 

13   special need to protect the President and Vice President, which was “clearly 

14   beyond  the  normal  need  for  law  enforcement”  but  of  the  “utmost  im‐

15   portance” because “[f]ew events debilitate the nation more than the assassi‐

16   nation of a President.” Id. at 802 – 03 (internal quotation marks omitted).  

17          In recent years, the Supreme Court has emphasized the importance of 

18   Presidential safety in the context of granting qualified immunity to officers 



                                               17 
                                                                                            


1    sued for actions taken to protect the President or Vice President. In Saucier, 

2    the Court ruled that a military police officer was qualifiedly immune from 

3    suit for using excessive force against a person protesting a speech by Vice 

4    President Gore. 533 U.S. at 208 – 09. The Court observed that the officer “did 

5    not know the full extent of the threat respondent posed or how many other 

6    persons there might be who, in concert with respondent, posed a threat to 

7    the security of the Vice President,” and, given that “[t]here were other po‐

8    tential protesters in the crowd,” the officer “was required to recognize the 

9    necessity to protect the Vice President by securing respondent and restoring 

10   order to the scene.” Id. at 208. Thus, the Court concluded that “[i]t cannot be 

11   said there was a clearly established rule that would prohibit using the force 

12   petitioner did . . . .” Id. at 208 – 09.  

13          In Reichle v. Howards, 566 U.S. 658, 660 (2012), the Court held Secret 

14   Service agents immune from suit for the retaliatory arrest of a person pro‐

15   testing Vice President Cheney because they had probable cause to think the 

16   protester  had  committed  a  federal  crime.  Justice  Ginsburg,  concurring  in 

17   that  decision,  observed  that  “[o]fficers  assigned  to  protect  public  officials 

18   must make singularly swift, on the spot, decisions whether the safety of the 



                                                  18 
                                                                                                 


1    person they are guarding is in jeopardy.” Id. at 671. Most recently, in Wood 

2    v.  Moss,  134  S.  Ct.  2056  (2014),  the  Supreme  Court  granted  Secret  Service 

3    agents qualified immunity from a First Amendment suit by persons assert‐

4    ing  their  opposition  to  President  George  W.  Bush.  The  protesters  com‐

5    plained  that,  after  the  President  made  an  unplanned  stop  at  a  restaurant, 

6    they  were  moved  to  a  site  further  away  from  him  while  Bush  supporters 

7    were not. Id. at 2061– 64. There was no claim of probable cause to think the 

8    protesters planned to commit any crime. Nevertheless, the Supreme Court 

9    concluded that the agents’ actions were objectively reasonable in light of a 

10   valid security concern that the anti‐Bush protesters, before they were relo‐

11   cated, were within “weapons range” of the President dining on the patio. Id. 

12   at 2070. The Secret Service’s maps and travel plans, moreover, refuted argu‐

13   ments  that  the basis  for  relocating  the  protesters was their political  view‐

14   points. Id. at 2069.  

15          Of this precedent, only Stigile directly identifies protection of the Pres‐

16   ident  as  a  “special  need,”  and  it  does  so  in  the  context  of  a  search,  not  a 

17   seizure.  Nonetheless,  these  cases  all  generally  recognize  protection  of  the 




                                                 19 
                                                                                            


1    President as a special need apart from routine law enforcement. See Fergu‐

2    son,  532  U.S.  at  79  (identifying  special  needs  as  those  “divorced  from  the 

3    State’s general interest in law enforcement”). 

4           In light of the Supreme Court’s long recognition of the importance of 

5    protecting the President of the United States, we conclude that, as a matter 

6    of law, the circumstances of November 30, 2011, presented Officers with a 

7    special need. 

8                                             C. 

9           Having identified a special need, to assess the reasonableness of the 

10   Officers’  detention  actions  we  must  weigh  the  public  interest  served  by 

11   those actions against the intrusion on the OWS protesters’ Fourth Amend‐

12   ment right to be free from unreasonable seizures. See Skinner, 489 U.S. at 619; 

13   cf. Terry v. Ohio, 392 U.S. 1, 16 (1968) (“[W]henever a police officer accosts an 

14   individual and restrains his freedom to walk away, he has ‘seized’ that per‐

15   son.”). We have identified four “balancing factors” that are relevant to the 

16   reasonableness inquiry in the “special needs” context: 

17            (1) the weight and immediacy of the government interest; 
18            (2) the nature of the [liberty] interest allegedly compromised 




                                              20 
                                                                                             


1             by the [detention]; (3) the character of the [deprivation] im‐
2             posed by the [detention]; and (4) the efficacy of the [deten‐
3             tion] in advancing the government interest. 

4    MacWade, 460 F.3d at 269 (internal quotation marks and citations omitted).  

5           For the reasons explained above, protecting the President’s safety is a 

6    uniquely important government interest. See Wood, 134 S. Ct. at 2067 (recog‐

7    nizing the “overwhelming[] interest in protecting the safety of [the] Chief 

8    Executive” (quoting Watts, 394 U.S. at 707)). But the liberty interest compro‐

9    mised by the protesters’ detention is not to be dismissed out of hand, par‐

10   ticularly given that its almost‐two hours’ duration is a far cry from the de 

11   minimis vehicle detentions that have previously been approved under the 

12   special needs exception. See, e.g., Illinois v. Lidster, 540 U.S. 419, 427 (2004) 

13   (police information checkpoint regarding hit‐and‐run required “only a brief 

14   wait in line—a very few minutes at most” and “only a few seconds” of police 

15   contact);  Sitz,  496  U.S.  at  448  (average  delay  for  each  vehicle  at  sobriety 

16   checkpoint was approximately 25 seconds); United States v. Martinez‐Fuerte, 

17   428 U.S. 543, 547 (1976) (average length of inspection at vehicle checkpoint 

18   near border was three to five minutes). Moreover, for the two hours they 

19   were detained, the protesters could not use a restroom. And those who felt 



                                               21 
                                                                                        


1    ill were forced to choose between waiting out the detention period and de‐

2    parting by ambulance. 

3          We recognize, as the Officers argue, that the protesters’ loss of liberty 

4    was limited to their freedom to depart the area for the two hours at issue. 

5    Specifically,  the  protesters  were  not  handcuffed,  searched,  questioned,  or 

6    transported to a police station. But this does not allow a court to conclude 

7    as a matter of law that the two‐hour detention was a reasonable means of 

8    meeting the special need presented. Non‐protesters, for example, were per‐

9    mitted to leave the area after President Obama entered the Sheraton and was 

10   no longer in the line of sight of those on Seventh Avenue. The Officers con‐

11   tend that the protesters presented unique security concerns because of the 

12   size of their group (more than 50), but no evidence was adduced as to why, 

13   after the President had entered the hotel and for the two hours he remained 

14   there, the protesters could not have been released from the press pen to pro‐

15   ceed out of the area in smaller groups over time. 

16         The  record  evidence  regarding  relevant  police  practices  is  sparse. 

17   What there is does not compel the legal conclusion of special needs urged 




                                             22 
                                                                                                  


1    by the Officers. To the contrary, the NYPD’s own Patrol Guide advises of‐

2    ficers to permit demonstrators “to leave a barriered area at any time.” Ap‐

3    pendix at 572. To be sure, this advice pertains to protesters generally, not to 

4    circumstances involving the President. But no record evidence identifies a 

5    risk to President Obama’s safety if the protesters were permitted to leave in 

6    small groups, as provided in the Guide.6 Accordingly, on the record at sum‐

7    mary judgment, we cannot conclude as a matter of law that there was “‘a 

8    close and substantial relationship’ . . . between the degree of intrusiveness 

9    [on the protesters’ liberty interests] and the governmental need asserted.” 

10   Cassidy  v.  Chertoff,  471  F.3d  67,  81  (2d  Cir.  2006)  (quoting  United  States  v. 

11   Lifshitz, 369 F.3d 173, 186 (2d Cir. 2004). 

12                                               V. 

13          Qualified immunity protects officers from suit so long as “their con‐

14   duct does not violate clearly established statutory or constitutional rights of 

15   which  a  reasonable  person  would  have  known.”  Harlow  v.  Fitzgerald,  457 

16   U.S. 800, 818 (1982). We “do[ ] not require a case directly on point for a right 



            6        This is not to say that the Officers could not introduce evidence to support 
     a finding of efficacy. But, in the absence of such evidence, we cannot conclude on sum‐
     mary judgment that the protesters’ detention advanced President Obama’s physical safety 
     so as to be reasonable in light of the special need presented.  
                                                 23 
                                                                                             


1    to  be  clearly  established”;  nevertheless,  “existing  precedent  must  have 

2    placed  the  statutory  or  constitutional  question  beyond  debate.”  White  v. 

3    Pauly, 137 S. Ct. 548, 551 (2017) (citation and internal quotation marks omit‐

4    ted). This is because qualified immunity “protects all but the plainly incom‐

5    petent or those who knowingly violate the law.” Mullenix v. Luna, 136 S. Ct. 

6    305,  308  (2015)  (citation  and  internal  quotation  marks  omitted)  (emphasis 

7    added).  

8           Thus, “the qualified immunity defense . . . protects an official if it was 

9    ‘objectively reasonable’ for him at the time of the challenged action to be‐

10   lieve his acts were lawful.” Taravella v. Town of Wolcott, 599 F.3d 129, 134 (2d 

11   Cir. 2010) (citation omitted). “[W]hether a defendant official’s conduct was 

12   objectively  reasonable,  i.e.,  whether  a  reasonable  official  would  reasonably 

13   believe  his  conduct  did  not  violate  a  clearly  established  right,  is  a  mixed 

14   question of law and fact.” Id. (citation and internal quotation marks omitted) 

15   (emphasis added). Even so, the objective legal reasonableness of an officer’s 

16   action can be decided as a matter of law “in those cases where the facts con‐




                                               24 
                                                                                        


1    cerning the availability of the defense are undisputed” or viewed most fa‐

2    vorably to plaintiffs. Higazy v. Templeton, 505 F.3d 161, 170, 174 (2d Cir. 2007) 

3    (citation and internal quotation marks omitted).  

4          In applying these principles here, we begin with the district court’s 

5    conclusion that “why the protesters were detained” presented a genuine is‐

6    sue  of  material  fact  that  precluded  summary  judgment.  Berg,  2016  WL 

7    4257525, at *4 (emphasis in original) (noting that even the N.Y.P.D. sector 

8    commander “admitted that he was unaware of any reason why his officers 

9    closed  the  press  pen”).  The  conclusion  runs  afoul  of  existing  precedent, 

10   which holds that “determining whether official conduct was objectively rea‐

11   sonable requires examination of the information possessed by the officials 

12   at that time (without consideration of subjective intent).” Connecticut ex rel. 

13   Blumenthal v. Crotty, 346 F.3d 84, 106 (2d Cir. 2003) (alteration, citation, and 

14   internal quotation marks omitted); accord Garcia v. Does, 779 F.3d 84, 92 (2d 

15   Cir. 2015). In Crotty, we held that the “intent, motive or beliefs” of officials 

16   in enforcing the Nonresident Lobster Law (which was subsequently found 

17   to be unconstitutional) were irrelevant to the qualified immunity analysis. 

18   346 F.3d at 106. This is because “[i]nclusion of a subjective component, as 



                                             25 
                                                                                        


1    the Supreme Court instructed, produces inconsistent results and defeats the 

2    purpose of the doctrine by creating a factual issue requiring resolution by a 

3    jury.” Id. (citing Harlow, 457 U.S. at 815–16). In Garcia, we held that officers 

4    were entitled to qualified immunity against a suit for false arrest brought by 

5    a group of plaintiffs who had been arrested during a demonstration in sup‐

6    port  of  Occupy  Wall  Street.  There  it  was  undisputed  that  the  defendants 

7    “had,  from  their  personal  observations,  sufficient  evidence  to  establish 

8    probable cause on each of the elements of a disorderly conduct violation.” 

9    779 F.3d at 92. In such circumstances, it was objectively reasonable for de‐

10   fendants to arrest the protesters. In urging otherwise, the Garcia plaintiffs 

11   argued that they reasonably believed the defendants had given them per‐

12   mission to cross the Brooklyn Bridge on the vehicular roadway. Id. at 93. The 

13   court explained that the plaintiffs’ beliefs were not relevant to the qualified 

14   immunity analysis. Id. And further, the defendant police officers were enti‐

15   tled  to  qualified  immunity  because  even  in  the  “confused  and  boisterous 

16   situation” in which they found themselves, it was objectively reasonable for 

17   them to think that the plaintiffs were illegally blocking a roadway and that 




                                             26 
                                                                                                     


1    “no official had expressly authorized the protesters to cross the Bridge via 

2    the roadway.” Id. at 93. 

3           The  OWS  protesters  here  argue  that  because  “the  [Officers]  cannot 

4    identify the individual who made the decision, much less a non‐speculative 

5    justification for the decision to trap the demonstrators,” the Officers are not 

6    entitled to qualified immunity. Appellees’ Br. at 19. That reasoning is mis‐

7    guided.7 In a court’s analysis of probable cause for an arrest, it is clear that 

8    “an arresting officer’s state of mind . . . is irrelevant to the existence of prob‐

9    able  cause”;  indeed,  the  officer’s  “subjective  reason  for  making  the  arrest 

10   need not be the criminal offense as to which the known facts [objectively] 

11   provide probable cause.” Devenpeck v. Alford, 543 U.S. 146, 153 (2004). Stated 

12   differently, “a claim for false arrest turns only on whether probable cause 

13   existed  to  arrest  a  defendant,  and  .  .  .  it  is  not  relevant  whether  probable 

14   cause existed with respect to each individual charge, or, indeed, any charge 

15   actually invoked by the arresting officer at the time of the arrest.” Jaegly v. 

16   Couch, 439 F.3d 149, 154 (2d Cir. 2006). In both Devenpeck and Jaegly it was 




            7         Although the protesters did not raise this specific argument before the dis‐
     trict court, the district court did consider its substance as one of the factors in determining 
     that the Officers were not entitled to qualified immunity.  Berg, 2016 WL 4257525, at *4. 
                                                   27 
                                                                                      


1    held that officers who had objective probable cause to arrest individuals for 

2    any crime—whether or not that particular crime was closely related to the 

3    offense the officers said was the reason for arrest—were not subject to dam‐

4    ages for false arrest under § 1983. 

5                                           A. 

6           We have applied an objective analytical framework when assessing 

7    qualified immunity based on special need. See Moore v. Vega, 371 F.3d 110, 

8    116  (2d  Cir.  2004)  (stating  that  where  qualified  immunity  is  based  on 

9    claimed special need to search parolee’s residence, the issue “is whether, in 

10   light of clearly established law and the information they possessed, the de‐

11   fendants could have reasonably believed their search of plaintiff’s home to 

12   be lawful”). So here, we ask whether, under well‐established law at the time, 

13   and based on these facts, an officer could reasonably have believed that the 

14   actions taken to detain the OWS protesters were lawful in light of the special 

15   need to protect the President. Saucier, 533 U.S. at 202. We answer that in‐

16   quiry in the affirmative. 

17          Few cases address the manner in which a detention (as opposed to a 

18   search) should be balanced against a governmental interest in the “special 



                                            28 
                                                                                           


1    needs” context. Nevertheless, the cases addressing the particular special 

2    need at issue here have emphasized the critical importance of protecting 

3    Presidential safety. See Hunter, 502 U.S. at 229 (noting that qualified im‐

4    munity’s tolerance for reasonable error “is nowhere more important” than 

5    when protecting the life of the President).  

6            In light of the government’s well‐recognized “overwhelming” inter‐

7    est in the President’s safety, Wood, 134 S. Ct. at 2067, an objectively reasonable 

8    officer could have thought that the temporary detention here offered a per‐

9    missible method of serving the heightened security need that exists during a 

10   Presidential visit.  

11           Protecting the President in New York City routinely involves closing 

12   streets and cutting off traffic. See, e.g., Sarah Maslin Nir, One‐Man Traffic Jam 

13   Will Hit City When Trump Visits, N.Y. Times, Jan. 28, 2017, at A18; Obama in 

14   NYC Thursday for Fundraisers; Traffic Alerts, NBC New York, June 22, 2011. 

15   We have also observed, even in the First Amendment context, that “the gov‐

16   ernment  ha[s]  a  significant  interest  in  ensuring  that  [a]  protest  remain[s] 

17   within [a designated area].” Kass v. City of New York, 864 F.3d 200, 208 (2d 

18   Cir. 2017). In Kass, the applicable interest was “maintaining public safety and 



                                              29 
                                                                                          


1    order” and keeping public spaces “safe and free of congestion.” Id. (internal 

2    quotation  marks  omitted).  The  interest  in  protecting  the  President  can  be 

3    seen as of even greater public importance. See Watts, 394 U.S. at 707. Officers 

4    charged with the duty of protecting the President reasonably could have con‐

5    cluded that—where OWS protesters had left the unrestricted designated pro‐

6    test area and entered an area set aside not for them but for the press—a rea‐

7    sonable way to allow the protesters to pursue their protest without risk that 

8    they would attempt to get closer still to the President was to require them to 

9    remain in the press pen until the President departed the area. With the ben‐

10   efit of hindsight, other means might be imagined to safeguard the President 

11   while also allowing plaintiffs to protest with less restriction on their freedom 

12   of  movement.  But  the  officers  were  balancing a number  of  legitimate  con‐

13   cerns, including consideration for First and Fourth Amendment rights, in a 

14   dynamic  situation.  At  the  time  in  question  no  clearly  established  law  sig‐

15   naled that the Officers’ conduct fell outside the special needs doctrine.  

16          Indeed, in the context of a routine law enforcement stop, a police of‐

17   ficer with reasonable suspicion of criminal activity can detain a person for 

18   such time as is reasonably necessary to resolve that suspicion. See Terry, 392 



                                              30 
                                                                                             


1    U.S. at 21; Grice v. McVeigh, 873 F.3d 162, 167 – 68 (2d Cir. 2017). Police officers 

2    charged with protecting the President thus might have reasonably believed 

3    that they could temporarily deny freedom of movement to persons on the 

4    scene, perhaps even until the President had departed. In short, while the pre‐

5    sent record does not permit us to conclude, as a matter of law, that the Offic‐

6    ers’  actions  went  no  further  than  the  special  need  to  protect  the  President 

7    warranted,  no  then  clearly  established  law  would  have  alerted  reasonable 

8    officers that their actions did not fall within the special needs exception. 

9            Nor  is  a  different  conclusion  warranted  because  the  police  did  not 

10   deny all pedestrians and traffic movement to the same degree as the pro‐

11   testers. Reasonable officers might have been particularly alert to risks posed 

12   by the Occupy Wall Street protesters, whose professed intent was to “#Oc‐

13   cupyObama.” See Reichle, 566 U.S. at 672 (Ginsburg, J., concurring) (finding 

14   that Secret Service agents were “duty bound” to take into account the con‐

15   tent  of  an  anti‐Iraq‐War  protester’s  statement  to  the  Vice  President  when 

16   assessing whether he posed a threat). That a reasonable officer might objec‐

17   tively think that OWS protesters would not leave the area upon release but, 




                                               31 
                                                                                         


1    rather, would attempt to approach or gain access to the hotel and the Presi‐

2    dent found some support in other OWS protesters’ actions only weeks ear‐

3    lier in shutting down the Brooklyn Bridge. See Garcia, 779 F.3d at 88 (describ‐

4    ing  Occupy  Wall  Street  October  1,  2011  demonstration  precluding  traffic 

5    moving on Brooklyn Bridge). 

6          In sum, in the absence of clearly established law prohibiting the chal‐

7    lenged detentions in the circumstances presented, the Officers are entitled 

8    to  qualified  immunity.  See Pauly, 137  S.  Ct. at 552  (requiring  that “clearly 

9    established law” be “particularized to the facts of the case” (internal quota‐

10   tion marks omitted)). 

11                                           B. 

12         The  OWS protesters  also assert  that  they  were  unlawfully detained 

13   for the duration of the President’s visit in retaliation for exercising their First 

14   Amendment rights. Because the Officers have qualified immunity from suit 

15   based on their temporary detention of the protesters, these claims also fail. 

16         In Singer v. Fulton County Sheriff, 63 F.3d 110, 120 (2d Cir. 1995), we 

17   concluded that “if [an] officer either had probable cause or was qualifiedly 

18   immune from subsequent suit (due to an objectively reasonable belief that 



                                             32 
                                                                                        


1    he had probable cause), then we will not examine the officer’s underlying 

2    motive in arresting and charging the plaintiff.” The same reasoning applies 

3    to qualified immunity based on an objectively reasonable belief of special 

4    needs. We have determined above that officers in the position of protecting 

5    the President, as here, would have an objectively reasonable belief under the 

6    circumstances that the special needs presented in this case justified their lim‐

7    ited detention of the protesters. Our rationale in Singer thus accords the Of‐

8    ficers qualified immunity from the protesters’ retaliation claims. 

9                                                  C. 

10         The protesters’ claim that certain officers failed to intervene to protect 

11   constitutional violations likewise fails. To recover on a claim for “[f]ailure to 

12   intercede to prevent an unlawful arrest,” plaintiffs “must still overcome the 

13   hurdle of qualified immunity.” Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 

14   129  (2d  Cir.  1997).  A  non‐intervening  police  officer  becomes  liable  when 

15   “such failure permitted fellow officers to violate . . . clearly established stat‐

16   utory  or  constitutional  rights  of  which  a  reasonable  person  would  have 

17   known.” Id. (citation and internal quotation marks omitted). For the same 

18   reasons the Officers have qualified immunity for OWS’s detention, it was 



                                             33 
                                                                                              


1    not  “objectively  unreasonable”  for  Officers  McNamara,  Loehle,  and 

2    Latalardo to conclude that their “fellow Officers’ conduct did not violate” 

3    OWS’s rights. Id.  

4                                                    D. 

5           The Officers are also entitled to qualified immunity on OWS’s selec‐

6    tive enforcement claim. To assert a claim for selective enforcement, a plain‐

7    tiff must allege: “(1) [that] the person, compared with others similarly situ‐

8    ated, was selectively treated; and (2) that such selective treatment was based 

9    on impermissible considerations such as . . . the exercise of constitutional 

10   rights . . . .” LaTrieste Rest. & Cabaret Inc. v. Vill. of Port Chester, 40 F.3d 587, 

11   590 (2d Cir. 1994) (quoting LeClair v. Saunders, 627 F.2d 606, 609 – 10 (2d Cir. 

12   1980)).  

13          The Officers argue that in light of Marcavage v. City of New York, 689 

14   F.3d  98  (2d  Cir. 2012)  and  Wood,  it  is  unclear  that  protesters  are  similarly 

15   situated to the general public when Presidential security is concerned. We 

16   agree.  




                                               34 
                                                                                         


1          In Marcavage, we held that officers’ establishment of a “no‐demonstra‐

2    tion zone,” which permitted pedestrians and ordinary traffic but not pro‐

3    testers on the sidewalk in front of Madison Square Garden, was a reasonable 

4    time, place, and manner restriction, narrowly tailored to the security risks 

5    raised by a large group of protesters. 689 F.3d at 104 – 05. The officers had 

6    blocked off the sidewalk in response to a convention that both the President 

7    and the Vice President were attending. Under Marcavage, it is clear reason‐

8    able officers could proceed on the understanding that the presence of pro‐

9    testers  on  a  sidewalk  outside  a  building  where  the  President  was  located 

10   raised unique concerns that are not raised by the presence of ordinary (non‐

11   protester) pedestrians. Id. at 105.  

12         In Wood, the anti‐Bush protesters argued that “had the agents’ pro‐

13   fessed interest in the President’s safety been sincere, the agents would have 

14   directed all persons present . . . to be screened or removed from the prem‐

15   ises.” 134 S. Ct. at 2069. Important to our analysis here, the Court in Wood 

16   concluded  that  the  individuals  dining  in  the  restaurant  did  not  pose  the 

17   same type of security risks as a group of 200 to 300 people standing outside 

18   the restaurant. Id. That the members of the public dining in the restaurant 



                                             35 
                                                                                       


1    did not choose that location to confront the President, and “could not have 

2    had any expectation that they would see the President that evening,” ren‐

3    dered the security concerns raised by the protesters distinct from average 

4    diners. Id. 

5           It is undisputed that the OWS protesters had pre‐planned their pro‐

6    test  to  challenge  the  President’s  fundraising  dinner,  promoted  the  event 

7    through social media, and adapted their plan to be as close to the President 

8    as possible. The size of the protest, which, according to the protesters, con‐

9    sisted of anywhere from 75 to 200 people, presented unique security con‐

10   cerns. See Wood, 134 S. Ct. at 2069 (explaining that “[t]he Secret Service . . . 

11   could take measures to ensure that the relatively small number of people 

12   already inside the Inn were kept under close watch; no similar surveillance 

13   would have been possible for 200 to 300 people congregating in front of the 

14   Inn”). At bottom, a reasonable officer could believe that the OWS protesters 

15   were engaged in conduct different from that of regular pedestrians and that 

16   the protesters therefore were not similarly situated to those pedestrians. See 

17   Marcavage, 689 F.3d at 106 – 07. The Officers are thus entitled to qualified 

18   immunity on OWS’s selective enforcement claims. 



                                            36 
                                                                                        


1                                           VI. 

2          Protecting the President’s safety is among the most important of law 

3    enforcement duties. The assassination of a President does violence not only 

4    to the individual who occupies the office and to the stability of the nation 

5    but also to the democratic ideals that guide our system of government. At 

6    the same time, the Constitution guarantees citizens freedom from unwar‐

7    ranted infringement of their rights to freedom of expression and movement. 

8          For the reasons stated, we cannot conclude that the Officers balanced 

9    those  competing  considerations  here  in  a  way  that  violated  clearly  estab‐

10   lished law. We thus decide that they are entitled to qualified immunity on 

11   the claims asserted against them. The decision of the district court denying 

12   the Officers qualified immunity is reversed. The case is remanded with in‐

13   structions to dismiss the complaint with prejudice. 




                                             37